Case 1:18-md-02865-LAK Document 571 Filed 04/12/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CUSTOMS AND TAX ADMINISTRATION OF THE
KINGDOM OF DENMARK (SKAT) TAX REFUND 18-md-2865 (LAK)
LITIGATION

This paper applies to: All Cases

PRETRIAL ORDER NO. 19
(Order on Additional Motion for Foreign Judicial Assistance)

LEWIS A. KAPLAN, District Judge.

Plaintiffs motion for international fudicial assistance to obtain evidence from the
United Kingdom(18-md-2865, Dkt 561) is granted. Plaintiff shall submit execution copies to
chambers for signature if required.

SO ORDERED.

Dated: April 11, 2021

/

  
     

Lewis! A. Map
United States District Judge
